DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs are not numbered
Page 1, line 7, “e.g. computed… or the like.” should be in parenthesis
Similar issue on page 2, line 27, “i.e., plaque… to rupture” 
The rest of the disclosure should be examined for similar issues
Page 1, line 22, “HU” is used without being described, where it is instead described in line 25
Page 6, line 8, “This can allow to improve the segmentation” should read “this can allow for improved segmentation”
Page 9, line 25, no claim 15 exists in the application. Additionally it appears the independent claims should all be listed, whereas 12 is not an independent claim. 
Page 14, line 9, “time between CCTA exam and ACS event” should read “the time between CCTA exam and the ACS event”’
Page 17, line 22, “the user interface 22 allows to estimate” should read “the user interface 22 allows a user to estimate”
Page 18, line 5, “In yet another embodiments” should read “In yet another embodiment”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 

Claims 1, 4-6, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/024128 to Antoniades et al. (hereinafter Antoniades), and further in view of U.S. Patent No. 4,945,478 to Merickel et al. (hereinafter Merickel).
Regarding independent claim 1, Antoniades discloses an image data analysis device for analyzing X-ray image data of a part of a cardiovascular system of a patient in order to estimate a level of inflammation in the part of the cardiovascular system (Abstract, “The present invention defines methods for volumetric characterization of perivascular adipose tissue using data collected by computed tomography (CT) scanning. The volumetric characterization of perivascular adipose tissue allows the inflammatory status of underlying blood vessels to be established by CT scanning. This is of use in the diagnosis, prognosis and treatment of coronary and vascular disease.”), comprising:
(page 30, line 7, “The reconstructed images were transferred to the Aquarius Workstation® V.4.4.1 1 (TeraRecon, Inc., Foster City, CA, U.S.A) for volume-rendered analysis;” having images transferred for further analysis implies there must be instructions directing such activity to occur); and
a processor configured to execute the instructions that cause the image data analysis device (page 16, line 16, “Perivascular tissue is detected in a computed tomography (CT) scan of a specified length of a blood vessel using image analysis software.”) to:
receive the X-ray image data comprising the part of the cardiovascular system of the patient (page 30, line 7, “The reconstructed images were transferred to the Aquarius Workstation® V.4.4.1 1 (TeraRecon, Inc., Foster City, CA, U.S.A) for volume-rendered analysis.”)
generate a segmented model of the part of the cardiovascular system from the X-ray image data as an anatomical model, wherein the segmented model comprises segments that have different elements, density and/or thickness (page 30, line 27, “3D curved multiplanar reconstruction was used to define the vascular segment of interest and to analyse perivascular tissue;” page 31, line 1, “Inner and outer layers of analysis were manually adjusted to track lumen and outer wall boundaries respectively. Then perivascular tissue was segmented in a semi-automated way into 20 concentric cylindrical 1mm-thick layers around the outer vascular wall.”) 
extract predetermined features related to inflammation from the segmented model (page 31, line 1, “Inner and outer layers of analysis were manually adjusted to track lumen and outer wall boundaries respectively. Then perivascular tissue was segmented in a semi-automated way into 20 concentric cylindrical 1mm-thick layers around the outer vascular wall.”), and
calculate inflammation values of an inflammation function depending on the extracted features, wherein each of the inflammation values represents a level of inflammation in the part of the cardiovascular system (Page 6, line 31, “characterisation of perivascular tissue using data gathered from a CT scan along a length of a blood vessel, the method comprising: quantifying radiodensity each of one or more concentric layers of perivascular tissue”).
Antoniades fails to explicitly disclose as further recited, however Merickel discloses wherein the predetermined features are extracted based on pattern-recognition performed on the segmented model (Abstract, “There is disclosed an image processing, pattern recognition and computer graphics system and method for the noninvasive identification and evaluation of atheroscelerosis using multidimensional Magnetic Resonance Imaging (MRI);” Figure 3, elements 32 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Merickel into Antoniades in order to evaluate medical images using pattern recognition identify and evaluate cardiovascular diseases (abstract). 
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Antoniades in the combination further discloses wherein the processor is further configured to visualize the inflammation values or the inflammation values together with the segmented model (Page 7, line 17, “Radiodensity values were calculated for each individual layer and plotted against the distance from the outer wall of the RCA for each group”), and
generate different views based on the inflammation values (Page 7, line 23, “Figure 2 shows the pattern of radiodensity change of perivascular adipose tissue around the right coronary artery for various disease states.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Antoniades in the combination further discloses wherein the image data is spectral computed tomography data (Page 32, line 4, “Adipose tissue explants were scanned on a Toshiba Aquilion One 320-slice CT scanner, using dual energy helical acquisition”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Antoniades in the combination further discloses wherein the processor is further configured to estimate a probability for development of plaque in the part of the cardiovascular system (Page 22, line 30, “characterization of the pericoronary adipose tissue of subjects without known coronary artery disease can provide valuable prognostic information for the risk of developing coronary artery disease,”) and/or a probability for rupturing of plaque in the part of the cardiovascular system based on the inflammation values (Page 23, line 23, “stable aortic aneurysms a higher QRPVAT, VPCS, VPCI(%) and a lower VPCI-ia respectively can provide valuable prognostic information about the inflammatory status of the aneurysm and the risk of rupture.”).
Regarding independent claim 11, the references and analysis of claim 1 apply directly.  Additionally Merickel in the combination further discloses including all predetermined features into a vector (column 14, line 34, “parameters are estimated for each cluster, 3 in the mean vector and 6 in the covariance matrix”).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 14, the references and analysis of claim 1 apply directly. Additionally, Merickel in the combination further discloses a non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor (column 14, line 22, “The first part consists of applying our unsupervised cluster analysis program to the pixels within the region identified by the segmentation process.”), cause the at least one processor to perform a method for analyzing X-ray image data of a part of a cardiovascular system of a patient in order to estimate a level of inflammation in the part of the cardiovascular system (Abstract, “There is disclosed an image processing, pattern recognition and computer graphics system and method for the noninvasive identification and evaluation of atheroscelerosis using multidimensional Magnetic Resonance Imaging (MRI);” Figure 3, elements 32 and 33).

Claims 2-3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Antoniades further in view of Merickel as applied to claim 1 above, and further in view of U.S. Publication No. 2015/0112182 to Sharma et al (hereinafter Sharma).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Antoniades in the combination fails to explicitly disclose wherein the inflammation function is optimized by machine learning methods.
Sharma discloses wherein the inflammation function is optimized by machine learning methods (Paragraph 0024, “Instead, embodiments of the present invention determine the optimal mapping via a statistical approach using machine-learning algorithms to learn the mapping from training data;” Paragraph 0056, “the optimization in (14) implies two Subtasks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sharma into modified Antoniades in order to analyze a medical image of a patient and extracting key features using a machine learning algorithm (abstract).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the inflammation function is optimized in dependence of training data comprising histology analysis data, disease outcome data, and/or data received from medical imaging techniques allowing to estimate they level of inflammation (Figure 2, elements 202, 204, 206, 208 ).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Antoniades in the combination further discloses wherein the user interface is configured to provide suggestions for actions in dependence of the inflammation values (Abstract, “this is of use in the diagnosis, prognosis and treatment of coronary and vascular disease;” page 7, line 1, “whether one or more of the quantified radiodensity values are above or below a baseline radiodensity value, the diagnosis of vascular disease.”).
Sharma in the combination further discloses comprising a user interface configured to provide an interaction between a user and the image data analysis device (paragraph 0075, “At step 608, the FFR value is output. For example, the FFR value can be displayed on a display device of a computer system;” paragraph 0101, “The computer 1402 also includes other input/output devices 1408 that enable user interaction with the computer 1402 (e.g., display, keyboard, mouse, speakers, buttons, etc.). Such input/output devices 1408 may be used in conjunction with a set of computer programs as an annotation tool”).
Regarding dependent claim 9, the rejection of claim 14 is incorporated herein. Additionally, Sharma in the combination further discloses comprising a training device configured to optimize the inflammation function of the image data analysis device (Abstract, “extracted set of features using a trained machine-learning based mapping.”). 
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2007/017263 discloses a device to identify and localize illness such as inflammation, disease, or arteriosclerosis.
WO 2012/142455 discloses a method for characterizing vascular tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668